t c memo united_states tax_court luis a cortes petitioner v commissioner of internal revenue respondent docket no 13154-o0o2l filed date luis a cortes pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673' respondent’s motion we shall grant respondent’s ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in henderson nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure consisting of tax withheld of dollar_figure and an earned_income_credit of dollar_figure on date respondent offset the dollar_figure refund that petitioner claimed in his return against a nontax liability on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year which he received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for his taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year on date respondent assessed petitioner’s tax as well as a penalty and interest as provided by law for his taxable_year we shall refer to those assessed amounts as - - well as interest as provided by law accrued after date as petitioner’s unpaid liability for on february september october and date and date respondent issued to petitioner sepa- rate notices of balance due with respect to petitioner’s unpaid liability for on or about date petitioner filed a tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure and total_tax of dollar_figure when petitioner filed his return he did not pay the amount of tax that he owed for that year on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued a second notice of balance due with respect to such unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable years and that notice showed in pertinent part type period assessed statutory of tax ending balance _ additions total 1040a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to his form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless ’ on date respondent’s appeals officer appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy on date the appeals officer held a second appeals_office hearing date hearing with petitioner with respect to the notice_of_intent_to_levy at the date hearing petitioner provided the appeals officer with a copy of form 1040x amended u s individ- ual income_tax return for his taxable_year amended return in his amended return petitioner reported total 7petitioner’s attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 income of dollar_figure and total_tax of dollar_figure on a date not disclosed by the record but before respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the appeals officer provided petitioner with a certified transcript of his account with respect to each of his taxable years and on date the appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s unpaid liability for each of his taxable years and an attachment to the notice_of_determination stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of any applicable law or administra-- tive procedure have been met certified transcripts were requested and reviewed and copies provided to you notice_and_demand was issued by regular mail for the above years to your last_known_address as required under sec_6303 the final notice_of_intent_to_levy letter was sent by certified mail dated date you responded timely with a request for a collection_due_process_hearing this appeals officer has had no prior involvement with respect to these liabilities issues raised by the taxpayer the case file shows you were audited for issued a statutory notice for and choose sic not to file a petition for contesting the tax_liability in addition the case file shows you filed a for at the hearing held on date sic you provided me with a copy of an amended_return for claiming you had no statutory income to report and are entitled to a refund attached to the form request for a collection_due_process_hearing you attached a page disputing the authority of the service to assess and collect income_tax at the hearing you stated you did not believe you received the statutory_notice_of_deficiency issued for yet per the records in the file the address the statutory notice was sent to you was your last_known_address no evidence was provided to show it was not your last_known_address you did not petition so the amount per the statutory notice was assessed the assessment is valid as for the it was originally filed with income_tax owing an assessment was made based on the filed the assessment is valid at the hearing the appeals officer attempted to dis- cuss collection alternatives but you stated that your collection alternative would be to full sic pay if it could be proven to you that you owed it you did not raise any other collection alternatives balancing efficient collection you received all required notices you were given the opportunity at the hearing to arrange for payment of the liability but you neglected to do so you have neglected or refused to pay it is appeals determina-- tion that the government should be allowed to proceed with its proposed enforcement action its intent to levy lacking your cooperation the proposed collec- tion action balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we - conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 b where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 with respect to petitioner’s taxable_year petitioner received a notice_of_deficiency but he did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liability for with respect to petitioner’s taxable_year petitioner did not receive a notice_of_deficiency the record in this case establishes that petitioner filed a return in which he reported total income of dollar_figure and total_tax of dollar_figure when petitioner filed his return he did not pay the amount of tax that he owed for that year respondent based petitioner’s assessment with respect to his taxable_year on petitioner’s return at the appeals_office hearing petitioner provided the appeals officer with a copy of an amended return in --- - which he reported total income of dollar_figure and total_tax of so petitioner argued to the appeals_office that he had no statutory income to report and is not liable to pay petitioner’s unpaid liability for the court finds those arguments to be frivolous and groundless we now turn to the remaining issues that petitioner raised in petitioner’s response petitioner’s response to respondent’s motion with respect to petitioner’s notice_of_determination which we shall review for abuse_of_discretion sego v commis-- sioner supra goza v commissioner supra as was true of petitioner’s attachment to form petitioner’s response contains contentions arguments and requests that the court finds to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant ‘the contentions arguments and requests set forth in petitioner’s response are very similar to the contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 - to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we note that the notice_of_determination issued to peti- tioner informed him that if he wanted to dispute the determina-- tion in court he had to file a petition in this court contrary to that direction on date petitioner filed a petition in the united_states district_court for the district of nevada united_states district_court seeking review of the notice_of_determination on date the united_states district_court dismissed petitioner’s case for lack of jurisdiction -- - we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
